Citation Nr: 1400836	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-24 773	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic orthopedic left knee disorder.

2.  Entitlement to service connection for a chronic orthopedic right knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1999 to April 2005.

These matters come before the Board of Veterans' Appeals  (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for a bilateral knee disorder. The Veteran appealed this rating action to the Board. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at the above-cited RO. A copy of the hearing transcript has been associated with the claims files.  

In January 2013, the Board remanded the claims on appeal to the RO for additional substantive development.  Specifically, to have the RO schedule the Veteran for a VA examination to determine the etiology of his claimed right and left knee disabilities.  VA examined the Veteran in March 2013.  Thus, the requested development has been completed and these matters have returned to the Board for further appellate consideration. 

The Board notes that VA treatment records, dated from June 2005 to February 2013, have been uploaded to the Veteran's Virtual VA electronic claims file.  The RO did not discuss the contents of these reports in its March 2013 Supplemental Statement of the Case.  However, as these reports are either duplicative of those already of record and do not contain any clinical findings demonstrating that the Veteran currently has a chronic orthopedic left knee disability during the appeal period, they are not pertinent to the claim for service connection for this disability.  Thus, a remand to have the RO initially consider this evidence in the first instance with respect to the claim for service connection for a chronic orthopedic disability of the left knee is not necessary.  38 C.F.R. § 20.1304 (2013). 

The issue of entitlement to service connection for a chronic orthopedic disability of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran currently has a chronic left knee disorder that is etiologically related to his period of active military service. 


CONCLUSION OF LAW

A chronic orthopedic disorder of the left knee was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice concerning the claim for service connection for a chronic orthopedic left knee disorder, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  In a June 2007 letter to the Veteran, VA provided him with notice on the Pelegrini II VCAA elements of his claim for service connection for a chronic orthopedic disorder of the left knee.  The letter told him to let VA know of any evidence he thought would support the above-cited claim, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need."  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in November 2007.  Nothing more was required

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements in the above-cited letter.  Id.   

Regarding VA's duty to assist the Veteran with the claim for service connection for a chronic orthopedic disability of the left knee, service treatment records (STRs) and post-service VA examination and clinical treatment reports along with statements and testimony of the Veteran and his representative, have been associated with the claims files. 

Additionally, in March 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned Veterans Law Judge identified one of the issues on appeal as entitlement to service connection for a bilateral knee disorder claimed as patella femoral syndrome.  (See Hearing Transcript (T.) at page (pg.)1)).  Information was solicited regarding the onset, and post-service history and treatment for his left knee. (T. at pages (pgs.) 3-4)).  The Veteran's representative requested that the Veteran be afforded a VA examination to determine the etiology of his bilateral knee disability.  Id. at page (pg.) 5)). Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted with respect to the issue of entitlement to service connection for a left knee disorder decided in the Board's decision below. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection for a chronic orthopedic disorder of the left knee.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for a chronic orthopedic disorder of the left knee based on the current record. 

In addition, in January 2013, the Board remanded the issue of entitlement to service connection for a chronic orthopedic disorder of the left knee (previously characterized as a bilateral knee disorder) to have the RO schedule the Veteran for a VA examination with an opinion to determine the etiology of any currently present orthopedic disorder bilateral knee disability.  VA examined the Veteran in March 2013.  A copy of the March 2013 VA examination report has been associated with the claims files.  After a physical evaluation of the Veteran's left knee, the March 2013 VA examiner concluded, in part, that there was no clinical evidence of a left knee disability; thus, he could not provide an opinion with respect to its etiology.  (See March 2013 VA examination report).  

The Veteran's representative has maintained that the March 2013 VA examiner's report is inadequate to rate the claim for service connection for a left knee disability because the VA examiner failed, in part, to address January 2007 x-ray evidence of narrowing of the medial compartment joint space of the (right) knee, as well as the Veteran's lay testimony, as specifically directed by the Board in tis January 2013 remand directives.  (See Veteran's representative's May 2013 written argument to the Board, page (pg.) 2)).  The Board disagrees with these assertions as it relates to the left knee.  First, the Board did not direct the VA examiner to address the Veteran's lay testimony in formulating his or her opinion.  The Board specifically directed the VA examiner to address service treatment records and January 2007 x-ray interpretations of the right knee.  (See January 2013 Board remand, pg. 5).  Second, because the January 2007 x-rays were of the right knee, the Board finds them irrelevant to the current claim for service connection for a chronic orthopedic disorder of the left knee.  Thus, the Board does not find the March 2013 VA examination report to lack probative value with respect to the Veteran's left knee.  The March 2013 VA examiner provided a review of the claims files, to include the Veteran's STRs, showing that he had received treatment for PFS of the left knee, and performed a thorough physical evaluation of the left knee, to include x-rays.  The Board notes that when VA undertakes to provide a VA examination, it must ensure that the examination and/or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a chronic orthopedic disorder of the left knee has been met. 38 C.F.R. § 3.159(c) (4).  Given the foregoing, the Board finds that the RO has substantially complied with the Board's January 2013 remand directives with respect to the claim for service connection for a left knee disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377  (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a chronic orthopedic disorder of the left knee.

II. Laws and Regulations

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  As the preponderance of the clinical evidence of record does not show that the Veteran manifested arthritis of the left knee to a compensable degree within a year of service discharge in April 2005, this presumption is not applicable to the claim for service connection for a left knee disability decided herein. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis. Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

III. Analysis

The Veteran seeks service connection for a left knee disability, claimed as PFS. He contends that he currently has a left knee disorder that is the result of the rigors of basic training (e.g., running). (Transcript (T.) at page (pg.) 3)). He maintains that he sought treatment for his left knee on a number of occasions during his longstanding period of active military service. He maintains that he has continued to have left knee problems since he was discharged from active duty in April 2005. (T. at pages pgs. 4, 5). 

The Board finds that the preponderance of the evidence of record is against an award of service connection for a chronic orthopedic disorder of the left knee because there is no evidence of this disability during the appeal period. 

The Veteran's STRs reflect that he was initially diagnosed with PFS/tendonitis of both knees in July 1999.  At that time, the Veteran gave a history of having had bilateral knee pain for the previous three (3) to four (4) weeks that started as an ache when he marched and ran. In August 1999, the Veteran was placed on duty restriction and was instructed not to march or jump and to run at his own pace.  In mid-August 1999, the Veteran was seen for a follow-up appointment regarding his knee pain.  The examining clinician noted that the Veteran had experienced a lot of pain in his knees with running and that he was on a non-expired waiver.  It was noted that the Veteran had not sustained any specific injury to the knees.  The examining clinician diagnosed the Veteran with bilateral knee pain-probable PFS. An October 2000 Physical Therapy Consultation form reflects that the Veteran complained of bilateral knee pain, which was greater on the right knee than the left.  The examining clinician noted that the Veteran had sought treatment during the previous year for bilateral PFS of the knees that had resolved with rest and medication.  A physical evaluation of the knees was positive for crepitus of the left knee. Strength was 4/5 of both knees. X-ray interpretations of the knees revealed normal knees, bilaterally. The examiner entered an assessment of PFS of both knees. 

The Veteran canceled a follow-up appointment on his knees that was scheduled in November 2000.  He related that he felt much better, that his knee pain had resolved, and that he wanted to discontinue his physical therapy. A July 2003 Post-Deployment report reflects that the Veteran denied having had swollen, stiff or painful joints.  He indicated that during deployment, his health had either stayed the same or had improved.  The Veteran indicated that he did not have any medical problems during his deployment.  On a March 2005 Report of Medical Assessment, the Veteran stated that he had received treatment for an unrelated spine injury, and that he intended to seek VA compensation benefits for an unrelated disability.

The threshold question to be answered is whether the Veteran currently has a chronic orthopedic disorder of the left knee. If, but only if that question can be answered in the affirmative, would it be necessary to explore the question of whether it is etiologically linked to his period of active military service, or whether arthritis of the left knee was manifested to a compensable degree with a year of service discharge in April 2005. 

The Board finds, for reasons outlined below, that the preponderance of the evidence is against the claim because the evidence does not show that the Veteran currently has a left knee disability. 

In May 2007, just two (2) years after his discharge from active military service, the RO received the Veteran's initial claim for VA compensation for a bilateral knee disability.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in May 2005). 

Post-service evidence of record includes VA treatment and examination reports, dated from June 2005 to February 2013, to include those uploaded to the Veteran's Virtual VA claims file.  These reports do not contain any clinical evidence of a chronic left knee disability.  Id.  (Parenthetically, the Board observes that they show that the Veteran had received treatment for a right knee (italics added for emphasis) sprain as a result of a fall a few days previously.  X-ray interpretations of the right knee revealed minor narrowing of the medial compartment joint space.  (See January 2007 VA treatment report)).  

VA examined the Veteran in March 2013 to determine, in part, the etiology of any currently diagnosed left knee disability.  After an essentially normal physical evaluation of the left knee, to include negative x-rays, the VA examiner concluded, in part, that the Veteran did not have a left knee disability.  (See March 2013 VA examination report).  


Simply put, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a chronic orthopedic left knee disability nor is there evidence of the existence of this disability at any time since VA received the Veteran's claim for original compensation for the claimed disability in May 2007.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  To the contrary, the medical evidence of record shows that the Veteran does not have a chronic orthopedic disorder of the left knee.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Clearly the competent medical evidence of record is negative for chronic orthopedic left knee disability. The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has this disability, and that service connection for a chronic orthopedic disability of the left knee must be denied on that basis.

The only evidence linking the claimed left knee disorder to his military service is the Veteran's own testimony that he provided before the undersigned.  The Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology.  Nonetheless, it has been held that pain alone (in this case left knee pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  It is essentially it is beyond the Veteran's competency to diagnose himself with a chronic orthopedic left knee disorder or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In any case, the competent and credible medical evidence of record stating that there is no disease or residual injury affecting the left knee outweighs the Veteran's assertions that there is a current and chronic left knee orthopedic injury. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a chronic orthopedic disorder of the left knee, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a chronic orthopedic left knee disorder is denied. 


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim for service connection for a chronic orthopedic right knee disorder it finds that a remand is necessary so that the March 2013 VA examiner may discuss January 2007 x-ray interpretations of the right knee, as specifically directed by the Board in its January 2013 remand directives.   Accordingly, further appellate consideration will be deferred and the above-cited claim will be remanded to the RO for action, as described below. 

In its January 2013 remand directives, the Board requested that VA examine the Veteran to determine whether it is at least as likely as not (50 percent probability or greater) that he had a right knee disorder that was causally related to his period of military service or whether any right knee arthritis was manifested to a compensable degree within a year of service discharge in April 2005.  (See January 2013 Board remand, pg. 5)).  The Board also requested that in providing the requested opinion, that the VA examiner comment on, in part, January 2007 x-rays of the right knee that revealed evidence of narrowing of the medial compartment joint space.  VA examined the Veteran in March 2013.  After an essentially normal physical evaluation of the Veteran's right knee, to include current (then) x-rays, which were devoid of any pathology, the VA examiner concluded that the Veteran did not have a right knee disability; thus, he could not provide an opinion as to etiology.  (See March 2013 VA examination report).  The Veteran's representative has maintained that during the course of his physical evaluation of the Veteran's right knee, the March 2013 VA examiner did not review the January 2007 x-rays, as specifically directed by the Board in its January 2013 remand directives.  (See January 2013 Board remand, pg. 5 and Veteran's representative's May 2013 written argument to the Board, pg. 2). The Board agrees with this assertion.  The March 2013 VA examiner did not consider evidence that was favorable to the Veteran's claim, such as the above-cited x-rays of the right knee showing that he had a current disability during the appeal period.  Thus the case must be remanded to have the March 2013 VA examiner provide a supplemental medical opinion that addresses all evidence that is supportive of the claim.  Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the claims files to be forwarded to the VA examiner who provided the March 2013 VA examination and opinion regarding the Veteran's right knee, or, if this examiner is not available, the claims files should be forwarded to a similar specialist, to review the claims files.  The claims files, to include a copy of this remand, must be made available prior to completion of the evaluation.  The March 2013 VA examiner (or other qualified clinician) must annotate the examination report to indicate review of pertinent evidence in the claims files. 
   
2.  The March 2013 VA examiner (or other qualified clinician) must reconcile the findings of the January 2007 VA x-ray interpretations of the Veteran's right knee showing clinical evidence of narrowing of the medial compartment joint space and March 2013 x-rays of the right knee that were negative for any clinical pathology.  After reconciling the January 2007 and March 2013 X-ray interpretations of the right knee, the March 2013 VA examiner or other qualified clinician must state whether or not the Veteran currently has a chronic orthopedic disability of the right knee.  If the March 2013 VA examiner or other clinician finds that the Veteran does have a current chronic orthopedic disability of the right knee, an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it is causally related to the in-service findings of PFS in August 1999 or whether any right knee arthritis was manifested to a compensable degree within a year of service discharge in April 2005.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, the March 2013 VA examiner or other qualified clinician must discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.




3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the March 2013 VA examiner's or other qualified clinician's reports.  If any report does not include responses to the specific opinions requested, the report must be returned to the examiner for corrective action. 

4.  Then, the RO/AMC should re-adjudicate the Veteran's claim for service connection for a chronic orthopedic disorder of the right knee in light of all of the evidence of record.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue of entitlement to service connection for a chronic orthopedic disorder of the right knee.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


